            Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 1 of 32




Warren E. Gluck, Esq.
Matthew R. DiBlasi, Esq.
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, NY 10019
(212) 513-3200
warren.gluck@hklaw.com
matthew.diblasi@hklaw.com

Attorneys for Plaintiff-Judgment-Creditor
FG Hemisphere Associates, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FG HEMISPHERE ASSOCIATES, LLC,                             19-mc-00232-JPO

                       Plaintiff-Judgment-Creditor,        DECLARATION OF PETER
                                                           GROSSMAN IN SUPPORT OF
                 v.                                        PLAINTIFF’S MOTION

DEMOCRATIC REPUBLIC OF CONGO, et ano.,

                       Defendants-Judgment-Debtors.


       PETER GROSSMAN being duly sworn and deposed says:

       1.       I am the Managing Director of plaintiff FG Hemisphere Associates, LLC

(“Plaintiff”). As such, I am familiar with the facts and circumstances underlying this dispute and

respectfully submit this declaration in support of Plaintiff’s motion pursuant to Rules 64 and 69 of

the Federal Rules of Civil Procedure and Article 52 of the New York Civil Practice Law and Rules

seeking writs of execution, expedited discovery, restraining notices in aid of enforcing outstanding

judgments against the Democratic Republic of Congo (“DRC”) and a turnover of assets in the

possession of third-party garnishees.

       2.       The information contained herein is based upon my personal knowledge, or upon

documents kept in the regular course of business by Plaintiff.
               Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 2 of 32




                             THE JUDGMENTS AND INVESTIGATION

          3.       Plaintiff holds two final, enforceable and unpaid judgments ("Judgments"), as

defined in the August 10, 2021, Declaration of Warren Gluck, (Gluck Decl.) ¶¶ 2-3, in support of

Plaintiff’s motion, against the Judgment Debtors, the principal amount of which exceeds $30

million, plus accruing interest. During several of Plaintiff’s attempts to settle the Judgments

amicably, it became apparent that senior DRC officials were unwilling to do so absent the Plaintiff

engaging in bribery and/or money laundering. Plaintiff refused to engage in such schemes, making

settlement of the Judgments impossible. Contemporaneously, others who engaged in corruption

had their debts paid in full. Moreover, the DRC has gone to considerable lengths to undermine

the enforcement of the Judgments. The DRC has been in contempt of the discovery orders of

United States District Court for the District of Columbia for over a decade. Plaintiff now knows

– after years of painstaking investigation – that the DRC submitted materially false testimony and

evidence in other proceedings with the (ultimately successful) intention of undermining Plaintiff’s

enforcement of the Judgments.

          4.       Because of the DRC’s unwillingness to enter into a lawful settlement with Plaintiff

and the DRC’s willingness to do whatever it takes to undermine Plaintiff’s enforcement of the

Judgments, Plaintiff has had little choice but to engage in a years-long investigation into where the

DRC’s substantial assets, particularly its mineral rights and revenues derived therefrom, are

actually ending up. Plaintiff’s investigation has revealed a sprawling conspiracy (the “DRC

Embezzlement Enterprise”) among Joseph Kabila (“Kabila”), the former President 1 of the DRC,

a number of his family members, close associates, certain lawyers—as well as certain companies




1
    Kabila was in power from 2001-2019.

                                                    2
            Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 3 of 32




and banks operating within the DRC—to misappropriate billions of dollars of the DRC state assets

for their own personal benefit.

       5.       Various criminal investigations in the United States and United Kingdom

substantiate key elements of the DRC Embezzlement Enterprise. In 2016, a subsidiary of a New

York-based investment fund then known as Och-Ziff Capital Management Group, LLC (“Och-

Ziff”) pleaded guilty to a conspiracy to violate the Foreign Corrupt Practices Act in relation to

Och-Ziff’s dealings in the DRC. The Statement of Facts from that criminal prosecution shows that

Och-Ziff’s co-conspirator, Dan Gertler (“Gertler”) paid tens of millions of dollars in bribes to

Kabila and his now-deceased chief advisor Augustin Katumba Mwanke (“Katumba”), along with

the DRC attorney general and several justices of the DRC Supreme Court. This was done to secure

privileged access to DRC mineral assets for a fraction of their true market value, including having

mineral rights previously awarded to another company stripped through the corruption of the DRC

courts. Attached hereto as Exhibit 1 is a true and correct copy of the guilty plea of an Och-Ziff

subsidiary and the accompanying Statement of Facts. Although the Statement of Facts refers to

Gertler, Kabila and Katumba as, respectively, “DRC Partner”, “DRC Official 1” and “DRC

Official 2”, they are easily identifiable through details contained in the Statement of Facts.

       6.       Och-Ziff is far from the only one who conspired with Gertler, Kabila and Katumba

to secure and maintain privileged access to DRC state assets – primarily mineral rights – through

the payments of bribes and the ongoing payment of kickbacks of revenues derived from these

mineral rights. A recent judgment of Switzerland’s federal appeals court (the “Swiss Judgment”)

extensively quotes from affidavit evidence and primary documentation obtained by the UK’s

Serious Fraud Office (the “SFO”) during the SFO’s own investigation into part of the DRC

Embezzlement Enterprise. Attached hereto as Exhibits 2 and 3 are a true and correct copy of the



                                                  3
             Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 4 of 32




Swiss Judgment and a translation of the portion of the judgment discussing the affidavit evidence

and the primary documentation. 2

        7.       The Swiss Judgment is the result of an unsuccessful challenge brought by an

unidentified company whose Swiss bank records were sought during the SFO’s investigation. The

Swiss Judgment, referencing the affidavits and primary documentation, describes a portion of a

larger, sophisticated professional money laundering organization (“PMLO”), which forms part of

the DRC Embezzlement Enterprise. Between the years 2006 and 2011 (the time frame covered by

the affidavit evidence - the scheme continued after that), Gertler “borrowed” $360,292,535 in cash

from the PMLO in the DRC. Gertler then used this cash to pay bribes to Katumba, who is described

as Kabila’s “bras droit” or “right arm”, and other DRC government officials to secure and maintain

access to DRC mining assets. Gertler would then “repay” these loans by causing his lawyers to

wire funds to the Swiss bank accounts of other entities forming part of the PMLO. Although

Gertler, Kabila and Katumba are respectively referred to as “C”, “L” and “M” in the Swiss

Judgment, they are identifiable through details provided therein. Attached hereto as Exhibits 4

and 5 are true and correct copies of news reports regarding the Swiss Judgment, which substantiate

the identities of “C”, “L” and “M”: Bribe Totaling $360m': Docs Presented by Israeli Billionaire

Dan Gertler Embroil Him in One of Biggest Graft Probes Ever, HAARETZ, 15 Jul. 2021, and Court

documents show Gertler at centre of $360m cash laundry, AFRICA CONFIDENTIAL, 15 Jul. 2021.

        8.       As Och-Ziff was just part of Gertler’s broader scheme to obtain assets through

corruption, Gertler is just part of a much broader system of bribery, money laundering and



          2
            I am proficient in French and an attorney admitted to practice in the State of New York. The primary
purpose of the Swiss Judgment is to address challenges made by “A Ltd.” to the SFO’s mutual legal assistance request
to Switzerland. The DRC Embezzlement Enterprise is not the primary subject matter of the Swiss Judgment.
Components of the DRC Embezzlement Enterprise are only addressed in great detail at paragraph 4.2 of the Swiss
Judgment and thus, for the current purposes, only that paragraph has been translated. The substance of the judgment
is also confirmed by Exhibits 4 and 5.

                                                         4
            Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 5 of 32




embezzlement which extends far beyond the mining sector. For instance, in addition to Gertler,

numerous international companies with interests in the DRC have been making many hundreds of

millions of dollars of payments to this same PMLO, which is still in operation. That is, the broader

DRC Embezzlement Enterprise is an expansive, international criminal conspiracy, through which

senior DRC officials and their co-conspirators have embezzled countless DRC assets. The part of

the enterprise sited in New York and thus directly implicated in the present proceedings is but a

small subset of the larger whole.

       9.       Key findings of Plaintiff’s investigation in respect of the facts that are relevant to

the present proceedings are set forth in substantial detail below. In summary, Plaintiff has obtained

extensive evidence showing that over twelve million dollars – and perhaps as much as twice that

amount – was embezzled by Kabila’s family members and closest associates, as well as other

senior DRC officials, from the New York-sited bank accounts of the DRC’s Permanent Mission

to the United Nations (“DRC Mission”). While a large portion of the embezzled funds has been

laundered outside of the United States or has been spent or otherwise dissipated, the co-

conspirators have millions of dollars of property located in the United States, nearly all of which

is directly traceable to these embezzled funds. As detailed below at ¶ 18, nearly all the embezzled

funds originate with the UN and appear to be monies owed by the UN to the DRC in relation to

the UN’s peacekeeping mission in the DRC.

            THE DRC EMBEZZLEMENT ENTERPRISE – KEY NEW YORK CO-
                        CONSPIRATORS AND ACCOUNTS

       10.      The key New York-based co-conspirator of the DRC Embezzlement Enterprise is

Ignace Gata Mavita wa Lufuta (“Gata”), who was the DRC’s permanent representative to the

United Nations (“UN”), and thus the highest-ranking DRC official at the DRC Mission, from 2012

through at least early 2020. Records indicate he is still an official at the DRC Mission although it


                                                  5
             Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 6 of 32




is unclear if he is still the permanent representative. 3 Records produced to Plaintiff by Citibank

and the UN Federal Credit Union (“UNFCU”) show that Gata – at all relevant times 4, i.e., during

the embezzlement – controlled and was the primary (if not only) signatory to the DRC Mission’s

bank accounts.

         11.      The DRC Mission held a checking account at Citibank in New York from 1997

until it was closed in 2018 (“DRC Mission Citibank Account”). In 2017, the DRC Mission opened

checking and savings accounts at the UNFCU in New York (collectively, the “DRC Mission

UNFCU Accounts” and individually, the “DRC Mission UNFCU Checking Account” and “DRC

Mission UNFCU Savings Account”). Attached hereto as Exhibits 8 and 9 are true and correct

copies of the DRC Mission Citibank Account 5 and the DRC Mission UNFCU Accounts statements

produced to Plaintiff by Citibank and the UNFCU.

         12.      Gata holds or held several personal accounts at the UNFCU in New York, including

Membership Savings Account XXXXXXX0001 (“Gata UNFCU Savings Account”), Premium

Checking Plus Account XXXXXXX0002 (“Gata UNFCU Checking Account”), a Visa credit card

account (“Gata Credit Card Account”), and Mortgage Loan Account XXXXXXX8540 (“Gata

Mortgage Loan”). Attached hereto as Exhibits 10, 11, and 12 are true and correct copies of the

account statements for the Gata UNFCU Savings and Checking Account, the Gata Credit Card




         3
            Correspondence between the DRC Mission and the UNFCU indicates that Gata is no longer the DRC’s
permanent representative as of early 2020. The DRC Mission, however, continues to pay his salary, which is deposited
into Gata’s US bank accounts, which would evidence that he is still employed by the DRC Mission. Attached hereto
as Exhibits 6 and 7 is correspondence with the UNFCU indicating Gata is no longer permanent representative as of
early 2020 and bank records showing he is still being paid a salary by the DRC Mission after this date.
          4
            All of the events relevant to this declaration occurred between 2015 and 2019 when Gata was permanent
representative and the apparent sole signatory to the Citibank and UNFCU Accounts. Although records from Citibank
indicate that account had another co-signer, that person appears to have no longer been at the DRC Mission as of 2015
– the beginning of the relevant events. This is based on the fact that, inter alia, the DRC Mission Citibank Account
records show DRC Mission made no payments to the co-signer.
          5
            The DRC Mission Citibank Account was closed in 2018, meaning there are no statements for this account
post-dating its closure.

                                                         6
            Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 7 of 32




Account 6 and the Gata Mortgage Loan produced to Plaintiff by the UNFCU. These statements, as

a whole, are important for tracing the funds embezzled from the DRC Mission to Gata’s personal

accounts and for establishing the use of the funds as the funds were frequently moved among

accounts. That is, embezzled funds wired from the DRC Mission Accounts were moved from the

Gata UNFCU Checking Account to the Gata UNFCU Savings Account and then transferred to the

Gata Credit Card Account and the Gata Mortgage Loan.

        13.     In addition, Citibank produced separate documentation showing all incoming and

outgoing wires going to and from the DRC Mission Citibank Account. Attached hereto as

Exhibits 13 and 14 are true and correct copies of records showing incoming and outgoing wires

to and from the DRC Mission Citibank Account. The UNFCU produced separate documentation

for certain wires received by the DRC Mission UNFCU Accounts. Attached hereto as Exhibit 15

are documents showing incoming wires from the UN to the DRC Mission UNFCU Savings

Account.

        14.     Gata signed over 1,300 checks drawn upon the DRC Mission Citibank Account and

around 280 drawn upon the DRC Mission UNFCU Accounts. Attached hereto as Exhibits 16 and

17 are true and correct copies of checks drawn upon the DRC Mission Citibank Account and the

DRC Mission UNFCU Accounts. Gata also corresponded with the UNFCU to arrange wire

transfers of embezzled funds. Attached hereto as Exhibit 18 are true and correct copies of the

correspondence from Gata to the UNFCU.

            HISTORY OF TRANSFERS FROM THE UN TO THE DRC MISSION

        15.     Between December 2011 (the period covered by the oldest statement produced by

Citibank) and March 2015, the DRC Mission Citibank Account only received a handful of de


        6
           As the Gata Credit Card Account is only relevant to show what he did with the embezzled funds, the
exhibited statements only include those post-dating the commencement of the embezzlement.

                                                     7
            Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 8 of 32




minimis wire transfers from the UN. 7 Beginning in March 2015 and continuing until at least March

2017, the UN began making periodic, large wire transfers to the DRC Mission Citibank Account,

which received a total of $25,073,093.06 from the UN during that time. To put this amount into

perspective, the amount the UN paid into the DRC Mission Citibank Account in this two-year

period exceeds all the payments made by the DRC government ($19,697,381.96) to the DRC

Mission in the near ten-year timeframe covered by the bank records obtained by Plaintiff. 8

        16.      For two decades, the UN has maintained a peacekeeping mission in the DRC.

According to information published by the UN, the UN reimburses states for certain expenses

associated with UN peacekeeping missions.                Attached hereto as Exhibit 19 is information

published by the UN on its peacekeeping funding and expenditures.

        17.      Although the wires from the UN to the DRC Mission Citibank Account do not

indicate a purpose, onward transfers of these funds describe them as, inter alia, “TRANSFER OF

THE REIMBURSEMENT FUNDS FROM UN IN FAVOR OF THE D.R. CONGO

TREASURY”, “REIMBURSEMENT UN FUNDS - D.R CONGO”, and “FONDS DRC

PEACEKEEPING”. Exhibit 14, 2, 4-5. It is thus reasonable to infer from these descriptions that

these wires from the UN were reimbursements to the DRC associated with the UN’s DRC

peacekeeping mission. Statistics published by the UN indicate the US government is by far the

largest single financial contributor to UN peacekeeping missions, providing roughly 27% of

budget. Exhibit 19, 2.

        18.      In total, the DRC Mission Citibank Account and DRC Mission UNFCU Accounts

received thirteen wires from the UN between 2015 and 2019. The following table contains a


        7
           On February 19, 2014, the Citibank Account received $7,204.40 from the UN, and on October 20, 2014,
the account received $8,987.00 from the UN. Exhibit 8, 67, 85.
         8
           The records obtained from Citibank begin in December 2011, and the latest account statement produced by
the UNFCU is from April 2021.

                                                        8
            Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 9 of 32




summary of those wires. Plaintiff has grouped the wires from the UN into tranches based on how

the proceeds of those wires were later distributed.

                    UN Wire                                               Quantum of
     Date            Amount     DRC Mission Account      Description      Tranche
   3/4/15        $263,736.00    Citibank
   3/4/15      $1,707,624.00    Citibank
  3/19/15      $3,845,484.00    Citibank
  6/18/15      $3,804,192.00    Citibank
  9/17/15        $490,176.00    Citibank
  9/18/15      $3,280,716.00    Citibank                 First Tranche         $13,391,928.00
 12/10/15      $3,734,523.00    Citibank
  3/16/16      $3,601,126.00    Citibank                 Second Tranche         $7,335,649.00
  6/15/16        $717,132.00    Citibank, then UNFCU
 12/12/16        $388,171.50    Citibank, then UNFCU     Third Tranche          $1,105,303.50
  3/20/17      $3,240,212.56    Citibank, then UNFCU     Fourth Tranche         $3,240,212.56
  6/18/18        $240,595.92    UNFCU                    Fifth Tranche            $240,595.92
  4/12/19        $452,528.66    UNFCU                    Sixth Tranche            $452,528.66
                                                         TOTAL:                $25,766,217.64


        19.      Of the $25,766,217.64 deposited by the UN into the DRC Mission Citibank and

UNFCU Accounts, $12,172,354.00 9 is known to have been embezzled by the DRC Embezzlement

Enterprise, as detailed below, and the fate of roughly $13 million is unknown. For reasons set

forth at ¶¶ 54-57, this $13 million very well also may have been lost to the DRC Embezzlement

Enterprise. The specific bank account to which the bulk of those funds ($13,391,928.00) was

wired is associated with the disappearance of other DRC funds, and the holder of that account (the


        9


 Description                                      Amount
 Embezzled by Sud Oil                      $ 6,809,854.00
 Embezzled by Gata                         $ 2,620,000.00
 Embezzled by Co-Conspirators (Known)      $ 2,292,500.00
 Embezzled by Co-Conspirators (Inferred)   $   450,000.00
 TOTAL                                     $ 12,172,354.00


                                                 9
         Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 10 of 32




DRC Central Bank) contemporaneously made substantial payments to companies close to Kabila

which form part of the DRC Embezzlement Enterprise.

                                        FIRST TRANCHE

       20.     Between March 2015 and mid-September 2015, the DRC Mission Citibank

Account received $13,391,928 in six wire transfers from the UN. Exhibit 13, 5-6, 8-9, and 12-13.

On October 28, 2015, the DRC Mission transferred this exact amount from its Citibank Account

to account number XXXXXXX02-69 USD held by the DRC Central Bank at Rawbank (“DRC

Central Bank Rawbank Account”), a bank based in the DRC. Exhibit 14, 2. Plaintiff has serious

doubts, however, that these funds – the First Tranche – benefitted the DRC Central Bank, rather

than the DRC Embezzlement Enterprise. As to not interrupt the analysis of the flow of funds of

the other tranches, this is addressed in detail at ¶¶ 54-57 below.

                                      SECOND TRANCHE

       21.     In December 2015 and March 2016, the UN made two more wire transfers to the

DRC Mission Citibank Account, totaling $7,335,649.00. Exhibit 13, 9. On April 22, 2016, the

DRC Mission wrote a check for $30,600 to The New York Times. Exhibit 15, 1306. On Sunday,

April 26, 2016, a full-page advertisement appeared in The New York Times touting President

Kabila’s purported accomplishments, claiming:

               With hindsight, it is clear that President Joseph Kabila has probably
               written the most beautiful political, security, economic and social
               pages of the Democratic Republic of Congo, a country which was
               only a name of his accession to power in 2001. The pages written by
               him are the best because they bring about hope, hope for a better
               future for the Congolese people impoverished by decades of bad
               governance.

Attached hereto as Exhibit 20 is a true and correct copy of The New York Times advertisement.




                                                 10
         Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 11 of 32




       22.     Despite the claimed “hope for a better future”, the events that occurred in the

immediate wake of this advertisement underscore that the Congolese people, in truth, remained

“impoverished by decades of bad governance” under Kabila.

       23. Three days after the advertisement, on April 29, 2016, the DRC Mission wired from its

Citibank Account $6,809,899 of the $7,335,649.00 comprising the Second Tranche to a purported

DRC Central Bank account held at the DRC subsidiary of an international bank known as BGFI

(“BGFI DRC”). Exhibit 14, 2. Later in 2016, it was publicly revealed that Kabila’s brother,

Francis Selemani Mtwale (“Selemani”), was the chief executive of BGFI DRC, while Kabila’s

sister, Gloria Mteyu, owned 40% of BGFI DRC. Attached hereto as Exhibit 21 is a true and correct

copy of With His Family’s Fortune at Stake, President Kabila Digs In, BLOOMBERG NEWS, 14

Dec. 2016.

       24.     The outgoing wire information from Citibank abbreviates the originator of the wire,

i.e., the DRC Mission, as “PERM. MISSION OF REP OF C”. Exhibit 14, 2. Although Plaintiff

has reviewed thousands of wire transfers to and from the DRC Central Bank, the DRC Central

Bank account number for its purported account at BGFI DRC contained in the wire does not appear

in any other wire transfers. Rather, it seems, this wire contained fraudulent beneficiary and account

information designed to induce Citibank to wire the funds to BGFI DRC where they could be

embezzled by members of Kabila’s family and his closest associates.

       25.     Records from BGFI DRC show that BGFI DRC did not credit these funds to the

DRC Central Bank’s purported account, but rather BGFI DRC deposited the funds from the DRC

Mission into the account of a company called Sud Oil Sprl (“Sud Oil”). Attached hereto as Exhibit

22 is a true and correct copy of records for account number XXXXXXX14-36 held by Sud Oil at

BGFI DRC (“Sud Oil BGFI Account”). On May 16, 2016, BGFI DRC credited $6,809,854.00



                                                 11
          Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 12 of 32




(the quantum of the wire originating with DRC Mission Citibank Account minus an apparent $45

fee) to the Sud Oil BGFI Account. Exhibit 22, 4-5. The Sud Oil BGFI Account records show the

originator of the funds deposited by BGFI DRC into the Sud Oil BGFI Account as “PERM.

MISSION OF REP OF C”, that is, the exact same abbreviation used in the Citibank outgoing wire

records. Id.

         26.      Sud Oil is wholly-owned by Mteyu and Selemani’s wife – that is, Kabila’s sister

and sister-in-law – and the Sud Oil BGFI Account itself is controlled by Kabila’s closest associates.

Attached hereto as Exhibit 23 is a true and correct copy of Sud Oil’s corporate minutes, which

show that Mteyu owns 20% of the company and Aneth Michael Lutale, the wife of Selemani, the

other 80%. 10

         27.      Ferme Espoir Sprl (“Ferme Espoir”) is a DRC-incorporated company which is

wholly-owned by Kabila (80%) and his children (20%). Marc Piedboeuf (“Piedboeuf”) is the

manager and representative of Kabila’s Ferme Espoir. Attached hereto as Exhibits 24 and 25 are

true and correct copes of the articles of incorporation of Ferme Espoir, reflecting its shareholding 11,



         10
             The minutes are in French. The following is a translation of the relevant portion of those minutes:
          The partners of Sud Oil, a private limited liability company with a share capital of 100,000,000 FC, and
headquartered in Kinshasa, in the Commune of Gombe, met for an Ordinary General Assembly on March 20, 2014.
at eight o'clock on convocation made by the manager by simple letters addressed to each partner.
          An attendance sheet was drawn up, which was signed by each partner present when they entered the meeting,
both personally and as a proxy.
          I. Quorum
          The partners mentioned below are present or validly represented:
          1. Mrs. Aneth Michael Lutale, residing XXXXXXX XXXXXXX XXXXXXX XXXXXXX, owner of 80%
of the shares;
          2. Mrs. Gloria Mteyu, domiciled at xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx, owner of 20% of the
shares.
          The shareholders present owning all of the shares which form the share capital recognize that they are validly
constituted at a General Meeting and declare that they waive all the prior convocation formalities.
          11
             The Articles of Incorporation are in French. The following is a translation of the relevant portion of those
articles:
          Ferme Espoir Sprl
          Private Limited company
          Constitution and statutes.
          Between the undersigned :

                                                          12
          Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 13 of 32




and the minutes of a company owned by Ferme Espoir, which shows Piedboeuf is its manager and

representative 12.

         28.      Nine days after BGFI DRC credited the wire from the DRC Mission to the Sud Oil

BGFI Account, Piedboeuf withdrew $640,000 in cash from the Sud Oil BGFI Account, evidencing

the de facto control of Kabila’s closest associates over Sud Oil, in addition to the de jure

involvement of Kabila’s sister and sister-in-law. Exhibit 22, 5. In other words, the DRC’s

purported diplomatic bank account in the United States and the funds therein had been used for

classically commercial (albeit here seemingly criminal) activity—holding funds on deposit for the

benefit of private parties and then transferring those funds through fraudulent wire transfer

instructions to those private beneficiaries.

                      GATA’S SHARE OF THE SPOILS OF CORRUPTION

         29.      The DRC Mission did not wire the entirety of the Second Tranche to Sud Oil.

Rather, the DRC Mission retained $525,750 13 of the Second Tranche in the DRC Mission Citibank




        Joseph Kabila Kabange, born in Hewa Bora on June 4, 1971; XXXXXXX Kabange, minor child, born in
Windhoek, XXXXXXX and XXXXXXX Kabila, minor child, born in Kinshasa, XXXXXXX, represented in this
document by their father Joseph Kabila Kabange, all of Congolese nationality, residing in Kinshasa at the intersection
of Boulevard Colonel Tshatshi and Avenue de l'Ouganda, in the Commune of Gombe ....
        The shares are subscribed as follows:
        - Joseph Kabila Kabange: 400 shares (80%) or 400,000 USD;
        - Joséphine Sifa Kabange: 50 shares (10%) or 50,000 USD;
        - Laurent Désiré Kabila: 50 shares (10%) or 50,000 USD.
         12
            The minutes are in French. The following is a translation of the relevant portion of those minutes:
          The company Ferme Espoir Sprl, registered with the NRC of Lubumbashi under no. 2381, whose head office
is located at no. 15 avenue Hewa Bora in the Municipality of Kampemba in the City of Lubumbashi, acting through
its manager Mr. Marc Piedboeuf; Having the entirety of 236.157 (two hundred and thirty-six one thousand one hundred
and fifty-seven) shares making up the share capital.
         13


       12/10/15   Wire from UN                                $3,734,523.00
        3/16/16   Wire from UN                                $3,601,126.00
        4/29/16   Wire to "DRC Central Bank"                  -$6,809,899.00
                  BALANCE:                                      $525,750.00


                                                         13
         Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 14 of 32




Account, which funds were ultimately dissipated to Gata. In April 2017, the DRC Mission for the

first time began making large payments to Gata above and beyond his customary compensation

from the DRC Mission. These payments totaled over two million dollars over a matter of months.

These payments were made both from the DRC Mission Citibank Account and DRC Mission

UNFCU Accounts to the Gata UNFCU Accounts.

        30.     Based on both the prior history of the DRC Mission Citibank Account, Gata’s

UNFCU Accounts and Gata’s own representations about his income while obtaining loans, these

payments were not part of his compensation. Gata, again, held his position at the DRC Mission

since 2012, and until 2017 – that is, until the DRC Mission was flush with funds from the UN –

the DRC Mission Citibank Account had made no wires to Gata, let alone wires totaling $510,000

in an eight-month period. In addition, as addressed in the analysis of the Third and Fourth

Tranches, Gata embezzled another $1.5 million of UN funds from the DRC Mission UNFCU

Account in September 2017.

        31.     In March 2017 – immediately prior to Gata’s embezzlement of the Second Tranche

from the DRC Mission accounts – the Gata UNFCU Accounts held $150,056.16. Exhibit 10, 169.

Nine months later in December 2017, the balance of the Gata UNFCU Accounts had ballooned to

$1,970,048.39, and this is after he used $400,000 from the Gata UNFCU Accounts to purchase

residential real estate. Id., 208.

        32.     The first of the wires from the DRC Mission Citibank Account to Gata occurred on

April 3, 2017 when the Gata UNFCU Checking Account was wired $100,000. The purpose of this

wire was given as “house down payment”. Exhibit 14, 5. From there, Gata transferred $98,000

of those funds to the Gata UNFCU Savings Account. Exhibit 10, 173 and 175. Gata then used

those funds to purchase real property in Pennsylvania (registered in his own name), located at



                                               14
        Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 15 of 32




XXXXXXX XXXXXXX (“Gata Pennsylvania Residence”). Attached hereto as Exhibit 26 is a

deed for the Gata Pennsylvania Residence. On April 19, 2017, Gata obtained a cashier’s check

for $128,000, which was debited from the Gata UNFCU Savings Account. Exhibit 10, 173. A

closing statement for the Gata Pennsylvania Residence shows that Gata owed $127,519.69 at

closing, which occurred on April 21, 2017 – two days after Gata obtained the $128,000 cashier’s

check. Attached hereto as Exhibit 27 is a true and correct copy of the Gata Pennsylvania

Residence closing statement. The balance of the purchase consideration for the Gata Pennsylvania

Residence was provided by a $400,000 mortgage from the UNFCU, which Gata quickly repaid

with funds embezzled from the Second, Third and Fourth Tranches. Exhibit 12, 2.

       33.        Gata also wrote himself and cashed other highly suspicious and unusual checks.

For instance, in July 2017, he wrote himself three checks for $50,000 each on the same day for

“lobbying fees”. 14 Exhibit 16, 2262, 2264, and 2270. Gata deposited two of these checks into the

Gata UNFCU Checking Account. Exhibit 10, 187. The other was deposited in an account that

appears to be held at TD Bank (based on the address of the branch in the cleared check). Exhibit

16, 2271.

       34.         Over the coming months, the DRC Mission continued to wire large amounts to the

Gata UNFCU Checking Account from the DRC Mission Citibank Account. Exhibit 14, 7-9.

       Date         Amount of Wire
     7/7/17           $100,000.00
   10/19/17           $250,000.00
   12/27/17            $60,000.00


       35.        No purpose was given for these transfers, and, again, these transfers were far in

excess of the compensation Gata had represented to the UNFCU that he was paid by the DRC


       14
            The checks note that they are for “frais lobbie” in French.

                                                          15
          Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 16 of 32




Mission. Attached hereto as Exhibit 28 are true and correct copies of representations Gata made

to the UNFCU regarding his income.

         36.   Plaintiff’s investigation, in conjunction with the bank records, demonstrates that

the DRC compensated Gata for his essential role in the DRC Embezzlement Enterprise, given that

he was the sole signatory for, and controlled, the DRC Mission bank accounts. To obtain his

cooperation and assistance in stealing the above-described amounts (including those stolen by a

close associate of former President Kabila and his family, as detailed at ¶¶ 25-28, supra) through

the DRC Mission Accounts, the DRC permitted Gata to join the DRC Embezzlement Enterprise

and to embezzle some of the DRC’s money for himself and select co-conspirators at the DRC

Mission. Gata then used his portion of the embezzled funds, inter alia, to purchase residential real

estate and repay his mortgage on the same, make large unexplained cash withdrawals, and pay his

credit cards. For instance, $98,931.52 of the $100,000 wired by the DRC Mission to the Gata

UNFCU Checking Account on July 7, 2017 was transferred to the Gata UNFCU Savings Account

on July 11, 2017 (the balance of the $100,000 wire remained in the Gata UNFCU Checking

Account where it was used to pay Gata’s UNFCU credit card bill). Exhibit 10, 185 and 187.

These funds were commingled in Gata UNFCU Savings Account with funds from the Third and

Fourth Tranches, which were embezzled by Gata in September 2017. Id., 197. In December 2017,

Gata used these funds from his UNFCU Savings Account to repay $300,000 of his mortgage from

the UNFCU. Id., 208 and Exhibit 12, 16. Gata also used the funds to pay off a UNFCU credit

card balance of $5,156.80, which had largely accrued the prior month and on which he had

previously made a partial payment. The credit card balance included a charge from St. John’s

University for $5,152.50 and Geico auto insurance for $281.37. Exhibit 10, 197 and Exhibit 11,

26-30.



                                                16
         Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 17 of 32




                                THIRD AND FOURTH TRANCHES

       37.         In June and December 2016, two payments from the UN, totaling $1,105,303.50 15,

were deposited into the DRC Mission’s Citibank Account – the Third Tranche. Exhibit 13, 10

and 11. On March 20, 2017, the UN transferred another $3,240,212.56 into the DRC Mission’s

Citibank Account—the Fourth Tranche. Id., 13. The Third and Fourth Tranches were then wired

from the DRC Mission’s Citibank account to the newly opened DRC Mission UNFCU Savings

Account. Exhibit 14, 4-5 and Exhibit 9, 32 and 34. According to the wire transfers from the DRC

Mission Citibank Account to the DRC Mission UNFCU Savings Account, these wires were “fonds

UN peacekeeping” or UN peacekeeping funds. Exhibit 14, 4-5. The Third and Fourth Tranches

total $4,345,516.06. 16

       38.         But the DRC did not use this $4.3m for peacekeeping. Rather, nearly all of it was

embezzled by Gata and certain other DRC government officials and employees of the DRC



       15


            Date        Amount of Wire from UN
       6/15/16                     $717,132.00
      12/12/16                     $388,171.50
      TOTAL:                     $1,105,303.50
       16


            Date        Amount of Wire from UN
       6/15/16                     $717,132.00
      12/12/16                     $388,171.50
       3/20/17                   $3,240,212.56
      TOTAL:                     $4,345,516.06




                                                  17
         Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 18 of 32




Mission (“New York Co-Conspirators”). 17 To accomplish the theft, Gata made large transfers out

of the new DRC Mission UNFCU Savings Account to himself and the other New York Co-

Conspirators. To avoid overwhelming the analysis of these Tranches with information on the

additional New York Co-Conspirators, they are addressed at ¶ 53 below.

        39.     In correspondence with the UNFCU, some of these transfers to the New York Co-

Conspirators were described by Gata as “pension funds” or “supplement[s] to pension”. Exhibit

19.

        40.     Other transfers contained no purported justification, such as the $1.5m wire made

to the Gata UNFCU Savings Account on September 27, 2017. These descriptions of “pension

funds” (where they exist) are nothing more than a continuation of the DRC Mission’s pattern of

wire fraud in furtherance of the DRC Embezzlement Enterprise, as evidenced by the DRC

Mission’s fraudulent wire of the Second Tranche to the “DRC Central Bank”, when in fact the

proceeds went to the account of a company owned by Kabila’s sister and sister-in-law and from

which the manager of Kabila’s own company withdrew cash (as discussed at ¶¶ 25-28, supra).

        41.     The evidence that these are not bona fide pension payments is overwhelming. First,

the wire from the DRC Mission Citibank Account to the DRC Mission UNFCU Savings Account

described them as UN peacekeeping funds. Secondly, Plaintiff has reviewed over six years of

bank statements and checks from the DRC Mission Citibank Account (predating the




        17

 Third and Fourth Tranches – Uses                              Amount
 Embezzled by Gata                                        $1,750,000.00
 Embezzled by Other Co-Conspirators (Known)               $1,950,000.00
 Embezzled by Other Co-Conspirators (Inferred)             $250,000.00
                                                 TOTAL:   $3,950,000.00


                                                    18
        Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 19 of 32




commencement of the payment of these purported pension funds) and can find not a solitary

pension payment among thousands of payments. Thirdly, Plaintiff has reviewed many thousands

of bank records relating to the DRC government and cannot locate any other pension payments

made to the private bank accounts of DRC officials.

       42.     Fourthly, scratching beneath the surface and comparing the recipients of these so-

called pension funds to contemporaneous UN directories of DRC Mission representatives, one can

determine that these “pensions” were not paid to certain senior, long-serving diplomats, but rather

to more junior diplomats who had served for less time, as well as to non-diplomatic support staff.

Attached as Exhibit 30 is a true and correct copy of pages from a directory published by the UN

in November 2017 listing the members of the DRC Mission and their positions. It is simply not

credible that, were these bona fide pension payments, the second highest-raking diplomat would

receive none, yet, the administrative assistant, who just happened to be privy to the DRC Mission’s

banking information, would receive several hundred thousand dollars originating with the

Tranches of UN funds.

       43.     Lastly, these payments also had no characteristics of bona fide pension

contributions—they were not paid to a pension plan, but rather private bank accounts, and were

lump sum payments made to individuals while they were still employed and continued to be

employed by the DRC Mission (and not a payment from a bona fide pension plan when a person

retires). For all these reasons, the evidence is overwhelming that these payments were not genuine

pension payments; rather, such descriptions were nothing more than fraudulent misrepresentations

to the UNFCU to induce it to transfer DRC Mission funds to the New York Co-Conspirators.

       44.     Outside of a $5,000 opening deposit and two checks totaling $7,590, all of the

deposits made into the DRC Mission UNFCU Savings Account originated with the UN. Exhibit



                                                19
        Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 20 of 32




9, 19 and 70. In respect of the Third and Fourth Tranche, the credits and debits shown in the table

below were made to and from the DRC Mission UNFCU Savings Account. The material credits

– the Third and Fourth Tranche – were $4,340,516.06, and the total debits are -$4,294,835.77,

leaving a balance of $45,680.29 of the Third and Fourth Tranche in the UNFCU Savings Account.

       Date           Amount      Description
    3/20/17      $1,100,303.50    Third Tranche from UN (via DRC Mission Citibank Account)
    3/24/17      $3,240,212.56    Fourth Tranche from UN (via DRC Mission Citibank Account)
    4/13/17        -$40,000.00    Cashier's check - beneficiary unknown
    9/12/17       -$500,000.00    "Pension Funds" to New York Co-Conspirator
    9/12/17       -$500,000.00    "Pension Funds" to New York Co-Conspirator
    9/12/17       -$350,000.00    "Pension Funds" to New York Co-Conspirator
    9/12/17       -$300,000.00    "Pension Funds" to New York Co-Conspirator
    9/12/17       -$200,000.00    "Pension Funds" to New York Co-Conspirator
    9/22/17       -$291,790.02    Cashier's check - beneficiary unknown
    9/25/17        -$13,045.75    Cashier's check - beneficiary unknown
    9/26/17     -$1,500,000.00    no reason given for transfer; transferred to Gata
    1/11/18       -$200,000.00    no reason given for transfer; transferred to Gata
    1/11/18        -$50,000.00    no reason given for transfer
    1/11/18        -$50,000.00    no reason given for transfer
    1/11/18        -$50,000.00    no reason given for transfer
    1/11/18        -$50,000.00    no reason given for transfer
    1/11/18        -$50,000.00    no reason given for transfer
    3/15/18        -$50,000.00    "Supplement to Pension Funds"; transferred to Gata
    3/15/18        -$20,000.00    "Supplement to Pension Funds" to New York Co-Conspirator
    3/15/18        -$20,000.00    "Supplement to Pension Funds" to New York Co-Conspirator
    3/15/18        -$20,000.00    "Supplement to Pension Funds" to New York Co-Conspirator
    3/15/18        -$20,000.00    "Supplement to Pension Funds" to New York Co-Conspirator
    3/15/18        -$20,000.00    "Supplement to Pension Funds" to New York Co-Conspirator


       45.     Outside of the three cashier’s checks (beneficiaries unknown), one will notice a

pattern. Debits are made in groups of six – the number of New York Co-Conspirators. In certain

cases, the debits noted in the DRC Mission UNFCU Savings Account statements are the subject

of correspondence from Gata to the UNFCU. Exhibit 18. In each of these letters, Gata lists some


                                                20
        Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 21 of 32




or all of the New York Co-Conspirators and claims the transfers are for “pension funds” or

“supplement to pension funds”. Id.

       46.    In other instances, the debits do not note the beneficiary or purported purpose, but

one can always locate a corresponding deposit in Gata’s accounts (e.g., the $200,000 debit made

on January 11, 2018 from the DRC Mission UNFCU Savings Account has a corresponding credit

in the Gata UNFCU Savings Account). Exhibit 9, 2; Exhibit 10, 213. There are five other

transfers on this same date, which from the pattern evidenced by Gata’s letters to the UNFCU,

leads one to infer these transfers (totaling $250,000) were made to the other New York Co-

Conspirators. Exhibit 9, 2. That is, of the $4,340,516.06 from the Third and Fourth Tranches,

$1,750,000 is definitively shown by bank records to have been transferred to Gata, Exhibit 10,

197, 213 and 221; $1,950,000 of the same was definitively transferred to other New York Co-

Conspirators, Exhibit 18; $250,000 is inferred to have been transferred to the other New York Co-

Conspirators, Exhibit 9, 2, and $344,835.77 was withdrawn in the form of cashier’s checks,

beneficiaries unknown, Exhibit 9, 51 and 134. The balance of the Third and Fourth Tranches,

which remained in the DRC UNFCU Savings Account, was comingled with the Fifth and Sixth

Tranches and later embezzled by the New York Co-Conspirators.

                              FIFTH AND SIXTH TRANCHES

       47.    The UN made two additional payments to the DRC Mission UNFCU Savings

Account. On June 18, 2018, the UN transferred $240,595.92 to that account, which still held a

small portion of the Third and Fourth Tranches on deposit. Exhibit 9, 85. On June 20, 2018, six

debits totaling $240,000 were made from the DRC Mission UNFCU Savings Account. Exhibit

9, 84. The amount of the largest of these debits—$60,000—was deposited into the Gata UNFCU

Accounts on the same date. Exhibit 10, 233. In light of the pattern established above (six New



                                               21
        Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 22 of 32




York Co-Conspirators, debits occurring in groups of six), it is inferred that the balance of these

debits went to the other New York Co-Conspirators.

       48.     On July 24, 2018, another six debits totaling $13,000 were made from the DRC

Mission UNFCU Savings Account. Exhibit 9, 99. The amount of the largest of these debits -

$3,000 – was deposited into the Gata UNFCU Accounts on the same date. Exhibit 10, 237 In

light of the pattern established above (six New York Co-Conspirators, debits occurring in groups

of six), it is inferred that the balance of these debits went to the other New York Co-Conspirators.

       49.     Following these debits, the DRC Mission UNFCU Savings Account had a balance

of $47,012.79. Exhibit 9, 99. On August 16, 2018, two debits were made from the DRC Mission

UNFCU Account – one for $37,000 and another for $10,000. Exhibit 9, 116. On that same date,

$37,000 was deposited into the Gata UNFCU Accounts. Exhibit 10, 241. It is inferred that one

of the other New York Co-Conspirators received $10,000, but Plaintiff does not currently possess

the information to identify which one. Including interest accrued on the account balance, at the

end of August 2018, the balance of the DRC Mission UNFCU Savings Account was $50.32.

Exhibit 9, 116.

       50.     On April 12, 2019, the UN wired $452,528.66 to the DRC Mission UNFCU

Savings Account. Exhibit 9, 57. Ten days later, Gata instructed the UNFCU to make six

“supplement to pension payments” totaling $425,000 to him and the other New York Co-

Conspirators. Exhibit 18, 4.

       51.     On July 8, 2019, Gata instructed the UNFCU to make four “supplement to pension

payments” totaling $27,500 to four of the New York Co-Conspirators, meaning a total of $452,500

of the $452,528.66 from the Sixth Tranche of UN Funds, was transferred to the personal accounts

of the New York Co-Conspirators. Id., 5.



                                                22
        Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 23 of 32




                    SUMMARY OF FUNDS EMBEZZLED BY GATA

       52.    The table below summarizes the total amount embezzled by Gata, as detailed in the

preceding paragraphs.

  Date of
  Deposit         Amount Description
                           DRC Mission Citibank Account wire to Gata UNFCU
   4/3/17      $100,000.00 Checking Account for house down payment
                           DRC Mission Citibank Account wire to Gata UNFCU
   7/7/17      $100,000.00 Checking Account; no purpose given
                           DRC Mission Citibank Account check 5877 for "lobbying fees"
  7/24/17       $50,000.00 to Gata UNFCU Accounts
                           DRC Mission Citibank Account check 5876 for "lobbying fees"
  7/24/17       $50,000.00 to Gata UNFCU Accounts
                           DRC Mission Citibank Account check 5875 for "lobbying fees"
  7/31/17       $50,000.00 to Gata at TD Bank
                           DRC Mission UNFCU Savings transfer to Gata UNFCU
  9/26/17    $1,500,000.00 Savings Account; no purpose given
                           DRC Mission Citibank Account wire to Gata UNFCU
 10/19/17      $250,000.00 Checking Account; no purpose given
                           DRC Mission Citibank Account wire to Gata UNFCU
 12/27/17       $60,000.00 Checking Account; no purpose given
                           DRC Mission UNFCU Savings to Gata UNFCU Savings
  1/11/18      $200,000.00 Account
                           DRC Mission UNFCU Savings to Gata UNFCU Savings
  3/15/18       $50,000.00 Account
                           DRC Mission UNFCU Savings to Gata UNFCU Savings
  6/20/18       $60,000.00 Account
                           DRC Mission UNFCU Savings to Gata UNFCU Savings
  7/24/18        $3,000.00 Account
                           DRC Mission UNFCU Savings to Gata UNFCU Savings
  8/16/18       $37,000.00 Account
                           DRC Mission UNFCU Savings to Gata UNFCU Savings
 4/22/19       $110,000.00 Account
 TOTAL       $2,620,000.00


        THE NEW YORK CO-CONSPIRATORS (AND THOSE WHO DID NOT
                           PARTICIPATE)

       53.    DRC Mission officials who refused to play a role in the DRC Embezzlement

Enterprise were not rewarded with embezzled UN funds. For example, Charlotte Omoy Malenga,


                                             23
        Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 24 of 32




(“Malenga”) was the DRC Mission’s Minister Counselor of the DRC Mission, the second to Gata

in rank. Exhibit 29, 13. Malenga did not participate in the DRC Embezzlement Enterprise’s illicit

scheme and thus received none of the UN funds. Cancelled checks show that Malenga was

employed by the DRC Mission since at least September 2014 and remained there until September

2018. Exhibit 16, 8, 2344, 2374, and 2446. While many of the DRC Mission cronies received

embezzled UN funds, again, thinly veiled as “Pension Funds” or “Supplement to Pension Funds”,

Malenga received no such payments despite her senior role. In addition, Serge Ngoy Banza,

(“Banza”) the sixth-ranking official and the Attaché of the DRC Mission, did not participate in

the DRC Embezzlement Enterprise and thus received none of the spoils that Gata handed out to

the New York Co-Conspirators. Exhibit 29, 13. Banza arrived at the DRC Mission in early 2016.

Exhibit 16, 1270. As of April 2021, Banza was still employed by the DRC Mission. Exhibit 9,

67. In contrast to Malenga and Banza, the New York Co-Conspirators were handsomely rewarded

for their role in the DRC Embezzlement Enterprise. The DRC Embezzlement Enterprise’s New

York Co-Conspirators include:

       a.     Paul Losoko Efambe Empole (“Empole”), at the time of his embezzlement of the

              UN funds, was the third ranking member of the DRC Mission who held the title of

              Minister Counselor and Charge d’Affairs. Exhibit 29, 13. Plaintiff’s investigation

              shows that Empole received $605,000 18 of UN funds from the DRC Embezzlement




       18


      Date          Amount    Description
    9/12/17     $500,000.00   "Pension Funds"
    3/15/18      $20,000.00   "Supplement to Pension Funds"
    4/22/19      $85,000.00   "Supplement to Pension Funds"
   TOTAL:       $605,000.00


                                                 24
          Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 25 of 32




                  Enterprise and infers 19 he received an additional $92,000 20. Exhibit 18; Exhibit

                  9, 85, 99, 116, and 213. The vast majority, if not all, of these funds were deposited

                  in Empole’s savings account # XXXXXXX0001 at the UNFCU. Exhibit 18.

         b.       Victoria Lieta Liolocha (“Liolocha”) held the title of Second Counselor and was

                  the fourth-ranking official and an active participant in the DRC Mission and its role

                  in the DRC Embezzlement Enterprise. Exhibit 29, 13. Plaintiff’s investigation

                  show Liolocha received $430,000 21 of UN funds from the DRC Mission and

                  records infer she received at least an additional $82,000 22. Exhibit 18; Exhibit 9,


            19
               In certain cases, while the DRC Mission UNFCU Savings Account statements show transfers in groups of
six (i.e., the number of New York Co-Conspirators), the beneficiaries are not identified. To avoid overcounting funds
that were transferred to each of the New York Co-Conspirators, Plaintiff has inferred that each of them received the
smallest possible amount. I.e., where the records show, for instance, $40,000 transfers and $30,000 transfers,
Plaintiff’s calculations assume each received $30,000 even though some did receive $40,000. That is why “at least”
is used to describe the inferred amounts.
         20


        Date            Amount
     1/11/18         $50,000.00
     6/20/18         $30,000.00
     7/24/18          $2,000.00
     8/16/18         $10,000.00
    TOTAL:           $92,000.00
         21


        Date            Amount     Description
     9/12/17        $350,000.00    "Pension Funds"
     3/15/18         $20,000.00    "Supplement to Pension Funds"
     4/22/19         $55,000.00    "Supplement to Pension Funds"
       7/8/19         $5,000.00    "Supplement to Pension Funds"
    TOTAL:          $430,000.00
         22


        Date            Amount
     1/11/18         $50,000.00
     6/20/18         $30,000.00
     7/24/18          $2,000.00
    TOTAL:           $82,000.00

                                                         25
    Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 26 of 32




          85, 96, 115, and 212. In mid-2015, Liolocha arrived at the Permanent Mission (that

          is, after Malenga, who did not participate in the scheme). Exhibit 16, 858. The

          vast majority, if not all, of these funds were deposited in Liolocha’s savings account

          # XXXXXXX0001 at the UNFCU. Exhibit 18.

   c.     Hippolyte Kingonzila Mfulu (“Mfulu”) was the fifth-ranking official at the

          Permanent Mission and held the title of First Secretary at the DRC Mission.

          Exhibit 29, 13. Documentation definitively shows Mfulu received $380,000 23 of

          UN funds for his role in the DRC Embezzlement Enterprise and infers he received

          at least an additional $82,000 24. Exhibit 18; Exhibit 9, 85, 99, 116, and 213.

          Mfulu also arrived at the DRC Mission in mid-2015 (also after Malenga). Exhibit

          16, 836. The vast majority, if not all, of these funds were deposited in Mfulu’s

          savings account # XXXXXXX0001 at the UNFCU. Exhibit 18.

   d.     Bianza Therese Yvette Mpinga ("Mpinga") is the assistant to Gata and the manager

          of the DRC Mission’s Accounts. (Mpinga is not a signatory to the accounts.)



   23


  Date         Amount     Description
9/12/17     $300,000.00   "Pension Funds"
3/15/18      $20,000.00   "Supplement to Pension Funds"
4/22/19      $55,000.00   "Supplement to Pension Funds"
 7/8/19       $5,000.00   "Supplement to Pension Funds"
TOTAL:      $380,000.00
   24


  Date         Amount
1/11/18      $50,000.00
6/20/18      $30,000.00
7/24/18       $2,000.00
TOTAL:       $82,000.00


                                             26
    Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 27 of 32




          Exhibit 6, 2. Mpinga’s Gmail account is given as the member email address for

          the DRC Mission’s UNFCU Accounts. Exhibit 9, 83. While Mpinga is an

          employee of the DRC Mission, she does not hold a diplomatic position according

          to the UN directory. Exhibit 29, 13. Plaintiff’s investigation shows that Mpinga

          received $589,000 25 of UN funds from the DRC Mission and infers she received

          an additional $82,000 26. Exhibit 18; Exhibit 9, 85, 99, 116, and 213. The vast

          majority, if not all, of these funds were deposited in Mpinga’s savings account #

          XXXXXXX0001 at the UNFCU. Id.

   e.     Marie Huguette Nkus Ngung’s (“Ngung”) position at the Permanent Mission has

          never appeared in a UN directory of accredited diplomats to the UN. Nevertheless,

          Plaintiff’s investigation definitively shows Ngung received $288,500 27 of UN


   25


  Date         Amount     Description
9/12/17    $500,000.00    "Pension Funds"
3/15/18     $20,000.00    "Supplement to Pension Funds"
4/22/19     $65,000.00    "Supplement to Pension Funds"
 7/8/19       $4,000.00   "Supplement to Pension Funds"
TOTAL:     $589,000.00
   26


  Date         Amount
1/11/18     $50,000.00
6/20/18     $30,000.00
7/24/18       $2,000.00
TOTAL:      $82,000.00
   27


  Date         Amount     Description
9/12/17    $200,000.00    "Pension Funds"
3/15/18     $20,000.00    "Supplement to Pension Funds"
4/22/19     $55,000.00    "Supplement to Pension Funds"
 7/8/19     $13,500.00    "Supplement to Pension Funds"

                                             27
        Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 28 of 32




               funds from the DRC Mission and infers she received an additional $82,00028.

               Exhibit 18; Exhibit 9, 85, 99, 116, and 213. The vast majority, if not all, of these

               funds were deposited in Ngung’s savings account # XXXXXXX0002 at the

               UNFCU. Exhibit 18.

                           THE FATE OF THE FIRST TRANCHE

       54.     As previously mentioned at ¶ 20, Plaintiff believes there is substantial evidence to

suggest that the First Tranche of $13,391,928.00 was also embezzled. To begin, Plaintiff has

shown that the rest of the Tranches have been embezzled. Secondly, the account to which the

DRC Mission wired the First Tranche—the DRC Central Bank Rawbank Account—has been used

in another embezzlement scheme contemporaneous with the transfer of the First Tranche. The

DRC Central Bank Rawbank Account also received at least two so-called payments of “Gecamines

Tax Advances.” Attached hereto as Exhibit 30 are letters from Gecamines directing its bank to

make tax advance payments to the DRC Central Bank Rawbank Account.

       55.     Gecamines is a mining company wholly owned by the DRC. Gecamines has not

made a profit in decades and has no tax obligations, nor is it likely to in the foreseeable future.

These and other “tax advance” payments made by Gecamines to the DRC Central Bank, which

total hundreds of millions of dollars, do not appear on contemporaneous DRC Central Bank

accounting records. Rather, the line item for Gecamines’ tax payments is zero. Attached hereto



   TOTAL:        $288,500.00
       28


       Date         Amount
    1/11/18       $50,000.00
    6/20/18       $30,000.00
    7/24/18        $2,000.00
   TOTAL:         $82,000.00


                                                28
          Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 29 of 32




as Exhibit 31 are DRC Central Bank records showing, inter alia, that Gecamines made no tax

payments between 2003-2016. 29

         56.      This particular scheme of embezzling DRC funds by disguising the payments as

“tax advances”, has been reported by The New York Times:

                  The most suspicious documents to emerge recently include a string
                  of bank transfers to different accounts at different banks with the
                  notation that they were “advance tax payments” from Gécamines, a
                  struggling state-controlled mining company, for Congo’s central
                  bank. Starting late last year, the transfers reveal anomalies like
                  instructions that $8 million be withdrawn from the teller — in cash
                  — on behalf of the central bank.

                  “That makes no sense,” said a former employee of Congo’s central
                  bank who spoke on the condition of anonymity, saying he could be
                  killed if he was identified. “We don’t get cash from a commercial
                  bank. We import our own cash. We have a service in Switzerland
                  that does that.”

                  Analysts at the Sentry, an investigative arm of the Enough Project,
                  said that during the time of the supposed Gécamines transfer of
                  $95.7 million to the central bank, the central bank’s foreign reserves
                  actually dropped — to $1.17 billion from $1.47 billion — pushing
                  up inflation and causing issues for Congo’s economy. At the same
                  time, Mr. Kabila’s government drastically cut spending on health
                  care and the few services it provides.

                  Sentry analysts said they were curious how Gécamines, a company
                  with endless management problems, would have that much cash on
                  hand for advance tax payments when thousands of employees had
                  not been paid in months. Documents showed that Gécamines lost
                  $82.9 million in 2014. Mining executives said bigger, more
                  profitable companies always paid much less in advance taxes.

Attached hereto as Exhibit 32 is a true and correct copy of the news article: As President Joseph

Kabila Digs In, Tensions Rise in Congo, NY TIMES, 17 Dec. 2016.




         29
            These records contain a heading “autres recettes fiscales”, or in English, “other tax receipts”. Item (e)
under this heading is labeled Gecamines. These records cover the years 2003-2016 and show that Gecamines paid no
tax during this period.


                                                         29
           Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 30 of 32




         57.       In addition to the DRC Central Bank Rawbank Account being associated with other

vanishing DRC funds, the DRC Central Bank has also transferred tens of millions of dollars to

companies owned and controlled by Kabila’s closest associates and family members. Attached

hereto as Exhibit 33 is a true and correct copy of the news article DRC Company Promised Cheap

Food, Delivers Stolen Money, ORGANIZED CRIME AND CORRUPTION REPORTING PROJECT, 8 Nov.

2017. In addition, bank records show that Sud Oil—the Kabila-linked company which received

$6,809,854 from the Second Tranche that was fraudulently camouflaged as a wire to the DRC

Central Bank—received $7,500,000 from the DRC Central Bank just months after the DRC

Mission wired $13,391,928 to DRC Central Bank Rawbank Account. Exhibit 22, 5.

              CALCULATION OF 2004 JUDGMENT DEBT AS OF AUGUST 1, 2021

         58.       Attached as Exhibit 2 to the Gluck Decl. is a true and correct copy of a December

21, 2015 order by the United District Court for the District of Columbia reviving a judgment issued

by the court on September 19, 2004 in the amount of $11,725,844.96, together with 1) interest at

the annual rate of 9% on the sum of $11,179,266.36, to be calculated based on the amount of each

overdue installment included in said sum, starting on the respective due date and up to the date of

full payment, plus 2) interest at the annual rate of 5% on the sum of $546,578.60, starting on March

4, 2001 and up to the date of full payment, together with non-interest bearing fees and costs totaling

3) $413,900.00 (the “2004 Judgment”).                       To date, Plaintiff has made recoveries totaling

$3,336,757.75. As of August 1, 2021, the following amounts are still owed by the Judgment

Debtor under the 2004 Judgment, bringing the 2004 Judgment debt to $40,271,946.66 30 (the “2004

Judgment Debt”):


         30
            Although Judgment Debtors have executed various debt acknowledgements acknowledging interest is to
be calculated on a compound basis (“Debt Acknowledgments”), this has subsequently been disputed by Judgment
Debtors, which have claimed simple interest should be used. Since the quantum of the 2004 Judgment Debt when
calculated on a simple interest basis is far in excess of the value of the assets Plaintiff seeks to attach in this jurisdiction,

                                                              30
          Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 31 of 32




 Description                                                      Amount
 Item 1 Principal                                           $11,179,266.36
 Item 1 Interest                                            $30,911,221.54
 Item 2 Principal                                              $546,578.60
 Item 2 Interest                                               $557,737.91
 Item 3 Fees and Costs                                         $413,900.00
 Recoveries                                                 -$3,336,757.75
 2004 Judgment Debt as of August 1, 2021                    $40,271,946.66


         59.      In sum, the DRC Embezzlement Enterprise has deprived Plaintiff of substantial

amounts of interest and access to its property since the Judgements have been issued. Moreover,

Defendants have given no indication that they intend to facilitate the transfer of Plaintiff’s property

to satisfy the Judgments. Accordingly, Plaintiff now seeks to restrain any and all funds related to

the DRC Embezzlement Enterprise within this district.




Plaintiff is using simple interest calculations for the present purposes in an attempt to circumscribe the issues in the
present matter. For the avoidance of doubt, by using simple interest calculations in the present matter, Plaintiff is not
waiving any of its rights to rely upon the Debt Acknowledgments or otherwise challenge Judgment Debtors’
subsequent recalculation of the 2004 Judgment Debt on a simple interest basis.

                                                          31
Case 1:19-mc-00232-JPO Document 6 Filed 08/10/21 Page 32 of 32




                              32
